COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Taylor Morrison of Texas, Inc. and Taylor Woodrow Communities-
                         League City, Ltd. v. Andrew Kohlmeyer and April Kohlmeyer

Appellate case number:   01-19-00519-CV

Trial court case number: 18-CV-1285

Trial court:             10th District Court of Galveston County

       The motion for en banc reconsideration is denied.


       It is so ORDERED.




Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack, and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ____August 17, 2021____